      Case 2:20-cv-00176 Document 55 Filed on 03/22/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                  March 22, 2021
                           UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

TOMMY ALLEN O’NEAL,                          §
                                             §
         Petitioner,                         §
VS.                                          § CIVIL ACTION NO. 2:20-CV-176
                                             §
BOBBY LUMPKIN,                               §
                                             §
         Respondent.                         §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Before the Court is Respondent’s Motion to Dismiss (D.E. 29), to which Petitioner

did not respond.       On February 18, 2021, United States Magistrate Judge Julie K.

Hampton issued her “Memorandum and Recommendation” (D.E. 51), recommending

that the motion to dismiss be granted and that this action be dismissed as barred by the

statute of limitations. The parties were provided proper notice of, and opportunity to

object to, the Magistrate Judge’s Memorandum and Recommendation. FED. R. CIV. P.

72(b); 28 U.S.C. § 636(b)(1); General Order No. 2002-13. No objections have been

timely filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).



1/2
      Case 2:20-cv-00176 Document 55 Filed on 03/22/21 in TXSD Page 2 of 2




       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 51), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the

findings and conclusions of the Magistrate Judge. Accordingly, the motion to dismiss

(D.E. 29) is GRANTED and this action is DISMISSED WITH PREJUDICE. In the

event that Petitioner requests a Certificate of Appealability, that request is DENIED.

       ORDERED this 22nd day of March, 2021.


                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




2/2
